Hubbard, J.*
We think the evidence offered by the defendant, to prove that he was in the peaceable and adverse pos*405session of the estate, for the rent of which the note declared on was given, by way of compromise, was rightly rejected. Prior to giving the note, the plaintiff claimed of the defendant the rent of the premises in his possession. He resisted the claim, and the matter was the subject of negotiation between the parties, and was ended by giving the note.
It is not averred that there was any misrepresentation, or false statement of facts, or that the defendant was ignorant of the nature of his rights. It being a compromise fairly made of a claim in dispute between them, we think such compromise was a good consideration for the note, and the same cannot now be defeated by attempting to set up the original defence to the whole claim. If it were not so, all compromises would be unavailing, and these settlements by way of mutual concession would be defeated. See Barlow v. Ocean Ins. Co. 4 Met. 270.
It was also alleged, by way of defence to the suit, that no demand had been made upon the defendant prior to the commencement of this action, and that he had no knowledge that the note had been accepted and the claim discharged. The law is very clear, that where some duty only remains to be done, there no proof of a previous demand is necessary, to enable the party to maintain his action. And this applies with full force to notes of hand, whether payable on demand or after a day certain. See Wait v. Gibbs, 7 Pick. 146, and Hunt v. Nevers, 15 Pick. 500, and authorities there cited.
In regard to the allegation that the defendant had no knowledge of the acceptance of the note and the discharge of the claim, we are of opinion that the plaintiff had done all that was required on her part, by receiving the note and executing the discharge, and delivering it to Mr. Holmes. A delivery to him, under the circumstances of the case, was equivalent to a delivery to the defendant. And though the paper, by reason of an unforeseen casualty, did not reach the defendant’s hands, yet this furnishes no ground of defence. The discharge was per* fected by the delivery to the agent.

Exceptions overruled


 Wilde, J. did not ait in this case